Citation Nr: 0203782	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  95-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for pharyngitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for low back strain.

5.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a left nephrectomy.  

(The issues of entitlement to increased ratings for 
manifestations of the veteran's multiple sclerosis, including 
an initial rating in excess of 10 percent for impairment of 
the left upper extremity, an initial rating in excess of 10 
percent for impairment of the right upper extremity, an 
initial rating in excess of 20 percent for impairment of the 
left lower extremity, and an initial rating in excess of 20 
percent for impairment of the right lower extremity, will be 
the subject of a later decision).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from September 1988 to 
July 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  By 
August 1994 decision, the RO granted service connection for 
multiple sclerosis, assigning it an initial 30 percent rating 
under Code 8018 (providing a minimum 30 percent rating for 
multiple sclerosis with ascertainable residuals) and service 
connection for residuals of a left nephrectomy, assigning an 
initial 30 percent rating, both effective July 13, 1994, the 
day following the date of the veteran's separation from 
service.  Also, in August 1994, the RO denied service 
connection for sinusitis, bronchitis, pharyngitis, 
hypertension, low back strain, and gastritis.  The veteran 
appealed the RO decision, including the initial ratings 
assigned for multiple sclerosis and left nephrectomy.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Thereafter, by July 2001 rating decision, the RO determined 
that separate ratings were warranted for different 
manifestations of the veteran's multiple sclerosis.  See 
38 C.F.R. § 4.124a, Note (providing for ratings in excess of 
the 30 percent minimum).  Thus, the RO assigned ratings as 
follows:  impairment of the left upper extremity (minor) due 
to multiple sclerosis (10 percent); impairment of the right 
upper extremity (major) due to multiple sclerosis (10 
percent); impairment of the left lower extremity due to 
multiple sclerosis (20 percent); and impairment of the right 
lower extremity due to multiple sclerosis (20 percent), all 
effective July 13, 1994.  Although separate ratings were 
granted, the issues of entitlement to increased ratings for 
the various manifestations of multiple sclerosis remain in 
appellate status, as the maximum schedular ratings have not 
been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Also in July 2001, the RO granted service connection for 
sinusitis (zero percent) and gastritis (10 percent).  The 
grant of service connection for gastritis and sinusitis 
constitutes a full award of the benefit sought on appeal as 
to those issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Since the veteran has not perfected an appeal of 
the downstream elements of the effective date or initial 
ratings assigned those disabilities, they are not now in 
appellate status.  

The Board is undertaking additional development on the issues 
of entitlement to increased ratings for various 
manifestations of the veteran's multiple sclerosis, including 
impairment of the upper and lower extremities, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
complete, the Board will provide notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving notice to the veteran and his representative and 
reviewing any response thereto, the Board will prepare a 
separate decision addressing these issues.  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
veteran does not currently have bronchitis, pharyngitis, 
hypertension, or a low back disability.

2.  Since the effective date of the award of service 
connection, the residuals of the veteran's left nephrectomy 
consist of one episode of pyelonephritis without other 
pathology of the right kidney, no albumin constant or 
recurring with hyaline and granular casts or red blood cells, 
no transient or slight edema, and no hypertension.  

CONCLUSIONS OF LAW

1.  Bronchitis, pharyngitis, hypertension, and a low back 
disability were not incurred in or aggravated by the 
veteran's active naval service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left nephrectomy have not been met.  38 
U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7500 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  That 
law provides that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, medical or lay evidence, not previously provided 
to the Secretary that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA, with respect to the claims of service connection for 
bronchitis, pharyngitis, hypertension, and a low back 
disability, and the claim for an increased rating for 
residuals of a left nephrectomy.  A review of the record 
indicates that VA has conducted the appropriate evidentiary 
development with respect to those issues.  The veteran's 
service medical records have been associated with the claims 
folder, as have all post-service treatment records 
specifically identified by him.  He has also been afforded 
numerous VA medical examinations in connection with his 
claims.  

The Board further notes that the veteran has been informed 
via decisions of the RO and Statements of the Case, of the 
nature of the evidence needed to substantiate his claims.  As 
VA has fulfilled the duties to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of these claims without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show that in October 
1988, he was treated for a sore throat, dysphagia, and nasal 
congestion.  He reported a history of frequent strep throat 
prior to his entry into service.  The assessment was probable 
strep pharyngitis.  In December 1988, he was seen again for 
pharyngitis with probable strep.  In February and August 
1989, he complained of a headache, fever and chills.  The 
assessment was pharyngitis, rule out strep.  In September 
1989, he was seen for a sore throat and stiff neck.  The 
assessment was rule out strep pharyngitis.  

In February 1990, the veteran complained of a productive 
cough and headaches.  The assessment was bronchitis.  On 
follow-up examination later that week, the veteran's 
bronchitis was noted to be resolving.  

In March 1990, the veteran was seen for acute low back pain, 
which he indicated had been present since lifting a tool box.  
On examination, the veteran's vital signs were normal, but 
for slightly elevated blood pressure (130/90).  On physical 
examination, he was unable to straighten up and had extreme 
point tenderness.  The assessment was severe back strain.  

In March 1990, the veteran was hospitalized with sudden 
severe flank pain.  Renal ultrasound revealed large cystic 
masses in the left kidney region, strongly suggested the 
presence of hydronephrosis from a congenitally obstructed 
ureteropelvic junction.  In May 1990, he had a left 
nephrectomy with no complications.  Later that month, it was 
noted that he was asymptomatic.  His prognosis was excellent.  

On December 7, 1990, the veteran reported that his blood 
pressure was taken the day before, and it was elevated.  
Blood pressure readings of 130/100 in the left arm and 128/96 
in the right arm were recorded.  Later that day, blood 
pressure readings were 138/98 in the left arm and 142/98 in 
the right arm.  The assessment was rule out hypertension.  On 
December 8, 1990, the veteran denied a history of 
hypertension, nose bleeds, ankle swelling, or dizziness.  
Normal blood pressure readings of 122/80 in the right arm and 
120/78 in the left arm were recorded.  The assessment was 
rule out hypertension.  On December 9, 1990, the blood 
pressure readings were 126/72 in the right arm and 130/88 in 
the left arm.  The assessment was rule out hypertension.  On 
December 14, 1990, blood pressure readings were 118/68 on the 
right and 124/76 on the left.  The assessment was rule out 
hypertension.  He was returned to full duty and advised to 
return, as needed.

In April 1991, the veteran sought treatment for a sore 
throat, weakness, fatigue, and a productive cough.  The 
assessment was pharyngitis and strep throat versus upper 
respiratory infection.  On a follow-up visit, later that 
month, it was noted that his symptoms were resolving.  The 
assessment in May 1991 was mild bronchitis.  

A periodic physical examination in October 1992 revealed that 
the veteran's mouth, throat, lungs, and spine were normal on 
clinical evaluation.  He denied recurrent back pain; ear, 
nose, or throat trouble; a chronic cough; and high blood 
pressure.  

In October 1993, the veteran was seen with complaints of 
light headedness.  In November and December 1993, he sought 
treatment for a history of headaches which had recently 
become severe.  He also reported vision problems and nausea.  
In December 1993, he was hospitalized and multiple sclerosis 
was diagnosed.  In April 1994, he was again hospitalized with 
an acute exacerbation of his multiple sclerosis symptoms, 
with severe headache, dizziness, weakness and fatigue.    

Also in April 1994, the veteran was seen for a sore throat.  
The assessment was rule out strep pharyngitis.  

The veteran's application for VA compensation benefits on 
separation from service included a claim of service 
connection for, inter alia, bronchitis, pharyngitis, 
hypertension, low back strain, left nephrectomy residuals, 
and multiple sclerosis.

By August 1994 decision, the RO granted service connection 
for multiple sclerosis, and assigned it an initial 30 percent 
rating under 38 C.F.R. § 4.124a, Code 8018.  The RO also 
granted service connection for left nephrectomy residuals, 
and assigned an initial 30 percent rating under Code 7500.  
Both ratings were effective July 13, 1994, the day following 
the date of the veteran's separation from active service.  
Also in August 1994, the RO denied service connection for 
bronchitis, pharyngitis, hypertension, and low back strain.  
The veteran appealed the RO decision, including the initial 
ratings assigned his multiple sclerosis and left nephrectomy 
residuals.  Fenderson, 12 Vet. App. 125-26.  

In January 1995, the veteran underwent VA neurological 
examination at which he reported a history of multiple 
sclerosis since December 1993.  The diagnosis was definite 
multiple sclerosis manifested by an abnormal spinal fluid, 
abnormal visual evoked response in the right eye, prior 
episode of right neuritis.  Previous symptoms include 
paraparesis, dizziness, and his main complaint is decreased 
energy level.  

On VA general surgical examination in January 1995, the 
veteran reported that in 1990, he developed an acute 
obstruction of the kidney and underwent a left nephrectomy.  
He indicated that he had had no further difficulty with the 
right kidney and no stones were present in the right kidney.  
On objective examination, the examiner described a post-
surgical scar on the left flank as containing no keloid 
formation, hypersensitivity, herniation, or discomfort on 
deep palpation.  The diagnoses included left nephrectomy in 
1990 due to multiple stones in the kidney with obstruction of 
the left ureter; no residual abnormality with good results.  

On VA general medical examination in January 1995, the 
veteran reported that his last flare-up of multiple sclerosis 
was in August 1994.  He also reported severe migraine 
headaches and blurred vision, on and off.  He indicated that 
at infrequent times he had shortness of breath related to the 
weakness of his chest muscles.  He denied hypertension.  A 
history of a left nephrectomy in 1990 was noted and the 
veteran indicated that he had no residual problems and good 
urinary output.  On examination, a blood pressure reading of 
120/80 was recorded in all positions.  The diagnoses included 
multiple sclerosis with evidence of current remission.  

In support of his appeal, the veteran submitted additional 
clinical records, dated from July 1994 to March 1995.  In 
pertinent part, such records show that in February 1995, he 
sought treatment for mid to upper back pain.  The assessment 
was upper back pain, somatic dysfunction of the upper 
thoracic spine.  In March 1995, he received spinal 
manipulation.  The assessment was somatic dysfunction of T2, 
greatly improved.  

On VA general medical examination in September 1996, the 
veteran reported a history of multiple sclerosis with 
multiple relapses.  On examination, the veteran's respiratory 
system revealed no abnormalities.  The diagnosis was history 
of multiple sclerosis with relapse and remission of the 
symptoms.  

Additional clinical records submitted by the veteran show 
that in August 1997, he was hospitalized with complaints of 
right flank pain and fevers, as well as dysuria, intermittent 
hematuria and foul-smelling urine.  He also reported 
headaches, myalgias and arthralgias.  Physical examination 
revealed that there was no edema.  The diagnoses were 
pyelonephritis, treated with antibiotics, and multiple 
sclerosis.  

On VA medical examination in October 1997, the veteran 
reported multiple sclerosis symptoms of headaches and 
blurring of vision.  He also indicated that he had poor 
balance.  Over the past year, he reported having 3-4 episodes 
of severe exacerbation requiring the use of a wheelchair in 
June 1997.  He also indicated that he occasionally had 
shortness of breath of sudden onset.  The diagnosis was 
multiple sclerosis with frequent, severely incapacitating 
exacerbations.  

On most recent VA medical examination in June 2001, the 
veteran reported sustaining low back trauma in service after 
lifting heavy equipment.  He indicated that his symptoms 
eventually subsided and he now had only occasional back 
discomfort.  His main complaint was pain in the cervical 
spine related to a herniated disc at C6-7.  He reported that 
he had stiffness, constant pain, popping and cracking with 
neck movement.  He also reported a history of hypertension in 
service, but indicated that he was currently receiving no 
treatment for hypertension.  He also reported a history of a 
left nephrectomy in 1991, but he denied a history of repeated 
urinary tract infection and indicated that he required no 
catheterization or other manipulation.  He indicated that he 
was not on dialysis and that he had no history of any 
infection.  He also reported a history of bronchitis and that 
he had intermittent bronchitis once or twice, yearly.  On 
objective examination, the blood pressure was as follows:  
130/80, first reading; 120/80, second reading; and 130/70, 
third reading.  Examination of the extremities was normal and 
the lumbar spine showed no pain, spasm, weakness, or 
tenderness.  Straight leg raising and range of motion was 
normal.  Neurological examination showed no evidence of loss 
of motor function, no sensory loss, normal reflexes, and no 
muscle atrophy in the upper and lower extremities.  There was 
no evidence of tics or paramyoclonus complex.  After 
examining the veteran and reviewing the claims file, the 
examiner indicated that the in-service low back strain had 
resolved, as had the strep pharyngitis and bronchitis.  The 
examiner also indicated that a diagnosis of hypertension was 
inappropriate as the veteran's blood pressure was normal and 
he was not now on any medication.  

II.  Service connection Claims

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110.  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cardiovascular-renal 
disease (such as hypertension), become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the U.S. 
Court of Veterans Appeals (Court) has held that where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The standard to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Bronchitis, pharyngitis, and hypertension

The veteran's service medical records document acute episodes 
of bronchitis, pharyngitis, and elevated blood pressure.  
However, without exception, the post-service medical evidence 
is entirely negative for any notation of bronchitis, 
pharyngitis, or hypertension.  In fact, after examining the 
veteran and reviewing his medical records, a VA medical 
examiner concluded in June 2001 that the veteran's in-service 
strep pharyngitis and bronchitis had resolved.  He also noted 
that a diagnosis of hypertension was inappropriate as the 
veteran's blood pressure was normal on examination and he was 
not currently being treated with any medication.  Again, the 
record contains no other medical evidence of a post-service 
diagnosis of chronic bronchitis, pharyngitis, or 
hypertension.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).

Having examined all evidence of record in light of the 
applicable law, the Board concludes that the veteran does not 
currently have bronchitis, pharyngitis, or hypertension.  As 
noted, Congress has specifically limited entitlement for 
service-connected disease or injury to cases resulting in 
disability.  See 38 U.S.C. §§ 1110, 1131.  Since there is no 
probative evidence of the current existence of any clinical 
disability diagnosed as bronchitis, pharyngitis, or 
hypertension, service connection for those disabilities is 
not warranted.  Brammer, 3 Vet. App. at 225 (absent proof of 
a present disability there can be no valid claim).

In reaching this decision, the Board has considered the 
veteran's own contentions that he now has bronchitis, 
pharyngitis, and hypertension.  However, as the record does 
not establish that he possesses a recognized degree of 
medical knowledge, his own opinions as to medical diagnoses 
do not equal or outweigh the more probative medical evidence 
of record which shows that he does not currently have 
bronchitis, pharyngitis, or hypertension.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the claims of 
service connection for bronchitis, pharyngitis, and 
hypertension, such claims must be denied.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  Gilbert, 1 Vet. App. 
at 55; 38 U.S.C.A. § 5107(b).

Low back strain

The veteran also seeks service connection for low back 
strain.  As noted above, his service medical records reflect 
he was treated in March 1990 for acute low back pain, 
attributable to severe back strain.  However, the remaining 
service medical records are negative for low back complaints 
or findings.  In fact, a periodic physical examination 
conducted in October 1992 revealed that the veteran's spine 
were normal on clinical evaluation; additionally, he denied 
recurrent back pain.  

The post-service medical evidence is likewise negative for 
complaints or abnormalities pertaining to the low back.  (The 
veteran was seen in February 1995 for upper back pain, but no 
low back pathology was identified at that time).  Moreover, 
on recent VA medical examination in June 2001, examination of 
the lumbar spine revealed no pain, spasm, weakness, or 
tenderness and the examiner concluded that the veteran's in-
service low back strain had resolved.  There is no other 
medical evidence of record showing a diagnosis of a current 
low back disability.  The veteran's own assertions of current 
low back disability do not equal or outweigh the medical 
evidence discussed above.  Espiritu, supra.  Moreover, while 
the veteran reports episodic low back pain, the Court has 
also held that a symptom alone, such as pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet.App. 282 (1999).

Again, a service-connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  Brammer, supra.  In this case, 
without exception, the medical evidence has failed to 
document the existence of a current low back disability.  
Therefore, in the absence of competent medical evidence 
presently demonstrating a current disability, the Board finds 
that the claim of service connection for low back strain must 
be denied.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).  

III.  Increased rating claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Compensation for service-connected injury is limited to those 
claims which show resent disability and where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson, 12 Vet.App. 125-26. 

Increased rating for residuals of a left nephrectomy

Under the provisions of Code 7500, removal of one kidney is 
rated as 30 percent disabling.  If there is nephritis, 
infection, or pathology of the other kidney, the condition is 
to be rated as renal dysfunction.  38 C.F.R. § 4.115b (2001).

Renal dysfunction warrants a zero percent rating when it is 
manifested by albumin and casts with history of acute 
nephritis, or hypertension which is noncompensable.  A 30 
percent rating is warranted when there is albumin constant or 
recurring with hyaline and granular casts or red blood cells, 
transient or slight edema, or hypertension at least 10 
percent disabling.  A 60 percent rating is warranted when 
there is constant albuminuria with some edema, definite 
decrease in kidney function, or hypertension at least 40 
percent disabling.  38 C.F.R. § 4.115a Code 7101 (2001).  

In this case, the record shows that since his separation from 
service, the veteran has had one episode of pyelonephritis, 
which occurred in August 1997.  Otherwise, the post-service 
medical evidence contains no indication that he had any 
ascertainable nephritis, infection or pathology of the 
remaining right kidney.  Nonetheless, in light of the August 
1997 episode, the Board has considered whether the veteran 
would be entitled to a rating in excess of 30 percent if his 
disability were rated as renal dysfunction.  However, based 
on the evidentiary record, his symptoms do not satisfy the 
criteria for even a 30 percent rating under the table 
evaluating renal dysfunction.  38 C.F.R. § 4.115a.  In other 
words, he does not have albumin constant or recurring with 
hyaline and granular casts or red blood cells, or transient 
or slight edema, or hypertension.  Thus, the Board finds that 
the criteria for a rating in excess of 30 percent have not 
been met, under either the criteria for evaluating removal of 
a kidney or the criteria for evaluating renal dysfunction.  

In reaching this decision, the Board has considered the 
possibility of referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  However, on review of the record, the 
Board finds no basis for further action on this question as 
there are no circumstances presented that the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.

The Board has also considered assigning a separate 
compensable rating for the veteran's surgical scar, as a 
residual of his left nephrectomy; however, the evidence of 
(both objective and subjective) is wholly negative for 
indications that his surgical scar is symptomatic.  Under the 
facts of this case, a separate compensable rating is 
obviously not warranted.  38 C.F.R. § 4.118, Codes 7800, 
7803, 7804, 7805 (2001).

In sum, the Board finds that the residuals of the veteran's 
left nephrectomy are most appropriately rated as 30 percent 
disabling under Code 7500.  Since the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 30 percent for residuals of a left nephrectomy, the 
benefit-of-the-doubt doctrine is not applicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	
ORDER

Service connection for bronchitis, pharyngitis, hypertension, 
and a low back disability is denied.

An initial rating in excess of 30 percent for residuals of a 
left nephrectomy is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

